Citation Nr: 1717773	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals, herniated nucleus pulposus, L4-L5.

2.  Entitlement to a disability rating in excess of 10 percent for residuals, fracture, right malleolus with degenerative joint, disease.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of those proceedings is of record.

In a November 2014 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the September 2014 Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay however, another examination of the Veteran's disabilities is necessary to meet the requirements set out by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that the final sentence of 38 C.F.R. § 4.59 requires that, for weight-bearing joints, VA examinations must include joint testing for pain on both active and passive motion and in weight-bearing and non-weight bearing situations and, if possible, with range of motion measurements of the opposite undamaged joint.

Review of the record reveals that none of the VA examinations conducted in conjunction with this appeal, including the July 2016 examination, nor the VA treatment records, demonstrate range of motion testing for the back and right ankle in the manner required by the holding in Correia, or indicate these measurements are not possible.  Therefore, a remand is necessary to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations, and attempt to obtain copies of the identified records.  

2. Obtain copies of any relevant records of VA treatment dated since July 2016.  

3. Then, schedule the Veteran for a VA examination to determine the severity of his low back and right ankle disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, and tests should be performed.  

In light of the holding in Correia v. McDonald, 28 Vet. App 158 (2016), the examiner also should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint or state why such testing is not warranted or not feasible. 

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




